Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 21 and 23 are amended. Claims 21-24 are pending.


Response to Arguments
Applicant’s arguments, filed on 4/8/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claims 21 and 23, that the combination of Watfa, Ke and Zaus does not teach or suggest: “suspending the PDU session and releasing a first set of a plurality of radio bearers associated with the PDU session when the UE has moved from the first area to the second area”. Examiner respectfully disagrees.

The combination of Watfa, Ke and Zaus, specifically Watfa discloses that once the WTRU 102 moves out of the coverage of the HeNB 234 [Mapped to the first area], the local IP access (LIPA) PDN session in the local network is deactivated. Therefore, the PDN session is suspended when the WTRU moves out of the coverage area of the first area. (See Watfa; Par. [92]-[93], [240])

On the other hand, Ke discloses that when a bearer is established on a cell of a SeNB for a UE or the UE location is updated, the UE or the MeNB may send the MME a serving identifier of a SeNB's cell where the UE is located or a serving identifier of a cell where a user plane bearer of the UE is located, the MME may, according to received serving identifier, determine the SeNB's cell where the UE is located or a tracking area (TA) supported by the SeNB or the MME may determine the cell where the user plane bearer of the UE is located or the TA supported by a eNB of the cell. According to the TA of the UE, it may be determined that whether the UE moves out the local home network and whether it is necessary to release the SIPTO@LN bearer. [Therefore, it is determined that when the UE moves out of the local home network, the SIPTO@LN bearer is released] (See Ke; Par. [92], [137], [178])

Therefore, and for the reasons set above,  the combination of Watfa, Ke and Zaus teaches the claimed invention.  The rejection of claims 21-24 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US. Publication No. 2013/0083773 A1) in view of Ke et al. (US. Publication No. 2016/0174285 A1) and further in view of Zaus et al. (US. Publication No. 2015/0003326 A1).
Regarding claim 21, Watfa discloses a User Equipment (UE) comprising: a controller configured to: establish a Protocol Data Unit (PDU) session in a first area (See Par. [112] and Fig. 4 of Watfa for a reference to a local IP access (LIPA) session in the local network via a first Access Point (AP) is established for WTRU 102); 
suspend the PDU session (See Par. [92]-[93], [240] and Fig. 8 of Watfa for a reference to that when the WTRU moves out of the coverage area of the home (local) eNB, the LIPA (Local IP access) session is deactivated [suspended])  when the UE has moved from the first area to a second area (See Par. [213]-[214] of Watfa for a reference to the HeNB (Home eNB) releases the radio resources associated with the suspended LIPA session when the WTRU moves out of the area of the home eNB and handover to another cell); and 
receive user data by resuming the PDU session with a second set of the plurality of radio bearers if the UE has returned to the first area after the PDU session suspended (See Par. [236], [238], [240] of Watfa for a reference to the LIPA session is resumed when the WTRU returns to the coverage area of the home eNB, and the WTRU requests the new resources/bearers to resume the session), 
the PDU session is released if the UE has not returned to the first area after a period of time (See Par. [240] of Watfa for a reference to a timer is set to initiate a guard period during which the WTRU 102 may return to the local network. If the predefined timer expires before the WTRU returns to the local network, the LIPA session is deactivated and bearers associated with it are released).
Watfa does not explicitly disclose receive tracking area information for the UE to identify the second area in which the UE is allowed to release the PDU session; release a first set of a plurality of radio bearers associated with the PDU session when the UE has moved from the first area to the second area; receive user data by resuming the PDU session with a second set of the plurality of radio bearers if the UE has returned to the first area after the PDU session suspended, wherein: the first set of radio bearers and the second set of radio bearers of the plurality of radio bearers are different from each other while both are associated with the PDU session.
However, Ke discloses receive tracking area information for the UE to identify the second area in which the UE is allowed to release the PDU session (See Par. [92], [123]-[124] of Ke for a reference to obtaining by the UE TA identifiers for areas where the UE is located from a MeNB or a SeNB; the target SeNB [Second Area] in which it is determined to release the PDU bearers); release a first set of a plurality of radio bearers associated with the PDU session when the UE has moved from the first area to the second area (See Par. [92], [137], [161], [178] of Ke for a reference to that when the UE moves from the local home network to the target network, the SIPTO@LN bearers associated with the home network are released);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ke and Watfa. The motivation of combination would be improving the system’s performance by maintaining the service continuity and reducing the data loss. (Ke; Par. [93]).
The combination of Watfa and Ke does not explicitly disclose receive user data by resuming the PDU session with a second set of the plurality of radio bearers if the UE has returned to the first area after the PDU session suspended, wherein: the first set of radio bearers and the second set of radio bearers of the plurality of radio bearers are different from each other while both are associated with the PDU session.
However, Zaus discloses receive user data by resuming the PDU session with a second set of the plurality of radio bearers if the UE has returned to the first area after the PDU session suspended (See Par. [24]-[27] and Fig. 3 of Zaus for a reference to that when the UE returns to the E-UTRAN 206 [Home network], and packet services were suspended during the CS call, then the UE sends a tracking area update (TAU) request message to the MME 110. The MME 110 instructs the PDN-GW to resume the data packets by sending a resume/modify bearers message); wherein: the first set of radio bearers and the second set of radio bearers of the plurality of radio bearers are different from each other while both are associated with the PDU session (See Par. [29]-[31] and Fig. 3 of Zaus for a reference to the S-GW 306 receives the modify bearer request or modify access bearer request message, which indicates resuming the ongoing data packets with a modified[updated/different] subset of bearers. In response to returning the first area [GERAN cell 204], a routing area update procedure is performed to resume the packet serves [PDU Session]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaus, Ke and Watfa. The motivation of combination would be improving the system’s performance by maintaining a data session’s continuity without interruption during the UE’s mobility. (Zaus; Par. [28]-[29]).

Regarding claim 22, the combination of Watfa, Ke and Zaus, specifically Watfa discloses wherein the PDU session is released by the UE when the UE performs PDU session release procedure with a control device of a core network (See par. [239]-[240] of Watfa for a reference to the MME (Control device of the core network) receives a NAS procedure indication from the WTRU to deactivate (release) the LIPA session and its associated resources and bearers).

	
Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 21.


Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 22.




Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kuge et al. (US. Pub. No. 2017/0164317 A1) discloses a communication control method for enabling a terminal device to connect to a core network and move in a communication system in which multiple core networks are overlaid. 
Lu et al. (US. Pub. No. 2015/0109917 A1) discloses a method of handling communication in a communication network for communication via circuit-switched (CS) domain and packet-switched (PS) domain of the communication network.
Bakker et al. (US. Pub. No. 2012/0189016 A1) discloses a method, system and device for managing LIPA and/or SIPTO connection releases by providing predetermined context information in either the context request message or response between source and target Mobility Management Entity devices.

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413